Biddle, J.
Indictment against the appellant for unlawfully selling intoxicating liquor.
*307Motion to quasli overruled; exceptions; trial; conviction ; appeal.
The appellant insists, that the indictment is bad because it shows upon its face, that the grand jury was “sworn or affirmed.”
. ■ As the record is presented to us, this obj ection, if it could be called an objection, does not exist in point of fact. The words “or affirmed” were written in the record, but appear to have been struck out by the pen.
We must hold the transcript to be correct as it appears. The judgment is affirmed, at the costs of the appellant.